                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


Q2 SOFTWARE, INC.,                              §
            Plaintiff                           §
                                                §                    A-18-CV-00878-RP
v.                                              §
RADIUS BANK,                                    §
                    Defendant                   §

                                            ORDER

     On January 10, 2020, pursuant to FED. R. CIV. P. 37(a)(5)(A), the undersigned ordered

Defendant Radius Bank (“Radius”) to pay Plaintiff Q2 Software, Inc. (“Q2”) the reasonable and

necessary attorney’s fees Q2 incurred in bringing its Renewed Motion to Compel and Motion for

Sanctions. See Dkt. No. 42. The Court also directed Q2 to file an accounting detailing those fees

and expenses. See id. On January 17, 2020, Q2 timely filed an accounting for fees totaling

$9,703.50. Dkt. No. 44. Radius did not file a response. On January 23, 2020, United States District

Judge Robert Pitman referred Q2’s accounting to the undersigned for determination pursuant to

28 U.S.C. § 636(b)(1)(A), FED. R. CIV. P. 72, and Rule 1(c) of Appendix C of the Local Rules of

the United States District Court for the Western District of Texas. Dkt. No. 56.

     The Court has reviewed Q2’s accounting and supporting declarations, and finds the fees to be

necessary and reasonable for this community. See Smith & Fuller, P.A. v. Cooper Tire & Rubber

Co., 685 F.3d 486, 491 (5th Cir. 2012) (“The affidavits of counsel may alone be sufficient proof

for purposes of Rule 37 to establish the amount of fees to be awarded.”); see also Shumpert v. City

of Tupelo, 905 F.3d 310, 325-27 (5th Cir. 2018) (affirming award of fees under FED. R. CIV. P.

37(a)(5)(A)), cert. denied, 139 S. Ct. 1211 (2019); Washington v. M. Hanna Const. Inc., 299

F. App’x 399, 402 (5th Cir. 2008) (same).
   Accordingly, Radius is ORDERED to remit to Q2 through its counsel $9,703.50 on or before

Friday, January 31, 2020.

   SIGNED on January 27, 2020.



                                             SUSAN HIGHTOWER
                                             UNITED STATES MAGISTRATE JUDGE
